Citation Nr: 0006135	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

 


INTRODUCTION

The veteran had active service from August 1991 to April 
1992, including service in Southwest Asia during the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. The case was initially before the Board 
in January 1996, at which time it was remanded for 
development.


FINDING OF FACT

Chronic headaches experienced by the veteran prior to active 
duty increased in severity beyond natural progression 
therein.


CONCLUSION OF LAW

Chronic headaches were aggravated by active service. 
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred chronic headaches while 
stationed in Southwest Asia during the Persian Gulf War.  The 
veteran's service medical records do not reflect complaints 
of or treatment for headaches during this time.  However, in 
the veteran's Report of Medical History taken at the time of 
his separation examination in March 1992, he reported 
frequent severe headaches due to heat and stress in Southwest 
Asia.

The veteran was provided a VA general medical examination in 
April 1993.  He gave a history of transient extreme headaches 
four to five times per month.  The headaches lasted from 
anywhere from 12 to 36 hours.  No history of known trauma was 
reported.  The veteran indicated that he was not taking any 
medication for the headaches and none that he had tried 
helped.  Objectively, the veteran's deep tendon reflexes were 
symmetrical and sensation was intact.  Negative straight leg 
raising and good heel to toe walking was also reported.  
Diagnosis was listed as muscle tension headaches, status post 
cyst removal to the upper back, and borderline hypertension.

Pursuant to the January 1996 remand by the Board, the veteran 
was examined by VA in June 1998. The veteran gave a history 
of headaches since his teens. In 1991, while stationed in 
Saudi Arabia, there had been a change in the frequency and 
quality of the headaches. The headaches occurred three times 
a week. The examiner's assessment was that the veteran's 
history was consistent with a mixed-type headache disorder, 
both migraine and rebound, secondary to chronic use of non-
steroidal anti-inflammatory medication. The veteran's 
headaches was described as chronic and as pre-dating his 1992 
tour of duty.

In June 1999, the VA physician who conducted the January 1998 
examination added that the veteran's current headaches 
appeared to be similar in nature to those previously 
experienced and could be a progression of this type rather 
than a new type related to his tour of duty in Asia.
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153. Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306. Service connection for aggravation of a disability 
includes only the degree by which the disability increased in 
severity during service.  Hensley v. Brown, 5 Vet.App. 155 
(1993).
Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a veteran 
is entitled to service connection for a disease that was 
present in service unless the disease was noted in an 
examination report at the time of entrance into service, or 
unless clear and unmistakable evidence shows that the veteran 
contracted the disease prior to service and that the disease 
was not aggravated by service. Harris v. West, No. 99-7057 
(Fed. Cir. Feb. 17, 2000). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468. 

The Court has also held that where a claimant files a 
compensation claim shortly after discharge from service, a 
diagnosis of disability on a service discharge examination 
report may constitute evidence of current disability, as well 
as evidence a relationship to service sufficient to well-
ground a service connection claim.  Hampton v. Gober, 10 Vet. 
App. 481 (1997).

In this case, the veteran's claim is well-grounded. See Epps, 
Hampton. Medical history provided by the veteran and 
statements by a VA examiner clearly and unmistakably 
demonstrate that the veteran had chronic headaches prior to 
active duty. The veteran has further related that these 
headaches increased in frequency and severity while he was 
stationed in Southwest Asia. The VA physician who most 
recently examined the veteran essentially said that the 
headaches in service were similar to those previously 
experienced and "could be a progression of this type." 
(emphasis added). In the opinion of the Board, however, given 
the evidence in its entirety, it remains equivocal whether 
the recognized increased severity of the veteran's headaches 
in service represented natural progression of the preservice 
pathology or something more than that. Resolving the benefit 
of the doubt in the veteran's favor, service connection for 
chronic headaches on the basis of in service aggravation is 
in order. 38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.


ORDER

Service connection for headaches is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

